

Exhibit 10.3
[nbh.jpg]
2009 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS OPTION AGREEMENT (this “Agreement”), dated as of May 2, 2013, (the “Date of
Grant”), is made by and between National Bank Holdings Corporation, a Delaware
corporation (“NBHC”), and [ ] (“Participant”).
WHEREAS, NBHC has adopted the National Bank Holdings Corporation 2009 Equity
Incentive Plan (the “Plan”), pursuant to which nonqualified stock options may be
granted to purchase shares of NBHC’s common stock, par value $0.01 per share
(“Common Stock”); and
WHEREAS, the Compensation Committee of the Board of Directors of NBHC (the
“Committee”) has determined that it would be in the best interests of NBHC and
its shareholders to grant Participant nonqualified stock options on the terms
and subject to the conditions set forth in this Agreement and the Plan.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.Grant of Option:
a.Grant. NBHC hereby grants to Participant a nonqualified stock option (the
“Option” and any portion thereof, the “Options”) to purchase [ ] shares of
Common Stock (such shares of Common Stock, the “Shares”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
The Option is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code (the “Code”).
b.Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.
2.Option; Option Price:
a.Option Price. The option price, being the price at which Participant shall be
entitled to purchase the Shares upon the exercise of all or any of the Options,
shall be $[ ] per Share (the “Option Price”).
b.Payment of the Option Price. The Option may be exercised only by written
notice, substantially in the form provided by NBHC, delivered in person or by
mail in accordance with Section 11(c) hereof and accompanied by payment of the
Option Price. The Option Price shall be payable in cash, or, to the extent
permitted by the Committee, by any of the other methods permitted under Section
7(b) of the Plan.









































Single – May 2013

--------------------------------------------------------------------------------

[nbh.jpg]

3.Vesting: Except as may otherwise be provided herein, the Option shall become
non forfeitable (any Options that shall have become non-forfeitable pursuant to
this Section 3, the “Vested Options”) and shall become exercisable according to
the following provisions, subject to Participant’s continued employment with
NBHC as of any such date:
a.General Vesting. (i) One-half of the Options (rounded down to the nearest
whole share if applicable) shall become Vested Options and shall become
exercisable on the third anniversary of the Date of Grant, subject to
Participant not having incurred a Termination of Service prior to such date and
(ii) the remaining Options shall become Vested Options and shall become
exercisable on the fourth anniversary of the Date of Grant, subject to
Participant not having incurred a Termination of Service prior to such date.
b.Vesting Upon Retirement. In the event that Participant incurs a Termination of
Service upon Retirement (as defined below), the Options shall vest and be
exercisable according to the terms of this Agreement as though no Termination of
Service had occurred. For the purposes of this Agreement, “Retirement” shall
mean Participant’s voluntary resignation when (i) Participant is at least 60
years of age and (ii) participant has been employed by NBHC for no less than 10
years. For the purposes of determining Participant’s eligibility for Retirement
under this Agreement, if Participant was employed by a company that NBHC
acquired or that merged with NBHC, Participant’s employment with NBHC shall be
deemed to have begun on the closing date of the transaction in which NBHC
acquired or merged with such company.
c.Vesting Upon Death or Disability. In the event that Participant incurs a
Termination of Service due to death or Disability, all Options that have not
theretofore become Vested Options shall become Vested Options and be
exercisable.
d.Termination of Service. In the event that Participant incurs a Termination of
Service for any reason other than Retirement, death or Disability, any Options
that have not theretofore become Vested Options shall be forfeited by
Participant without consideration.
4.Termination:
a.The Option shall automatically terminate and shall become null and void, be
unexercisable and be of no further force and effect upon the earliest of:
(i)
the tenth anniversary of the Date of Grant;

(ii)
the first anniversary of Participant’s Termination of Service in the case of a
Termination of Service due to death or Disability;

(iii)
the 90th day following Participant’s Termination of Service in the case of a
Termination of Service by NBHC without Cause or a Termination of Service due to
Participant’s resignation; and

(iv)
the day of Participant’s Termination of Service in the case of a Termination of
Service for Cause.

b.
Notwithstanding the provisions of Section 4(a) to the contrary, in the event of
Participant’s Termination of Service for any reason (other than due to a
Termination of Service














































2
Single – May 2013

--------------------------------------------------------------------------------

[nbh.jpg]

for Cause) during the two-year period following a Change in Control, the Option
shall remain outstanding and exercisable until the earlier of (i) the tenth
anniversary of the Date of Grant and (ii) the fifth anniversary of such
Termination of Service.
5.Compliance with Legal Requirements: The grant and exercise of the Option and
any other obligations of NBHC under this Agreement shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any regulatory or governmental agency as may be required. The Committee, in
its sole discretion, may postpone the issuance or delivery of Shares as the
Committee may consider appropriate and may require Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the Shares in compliance with
applicable laws, rules and regulations.
6.Transferability: The Option may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Participant other than by will or
by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against NBHC, its Subsidiaries or Affiliates; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. The Option and any Shares
received upon exercise thereof shall be subject to the restrictions set forth in
the Plan and this Agreement.
7.Adjustment: In the event of any event described in Section 13 of the Plan
occurring after the Date of Grant, the adjustment provisions as provided for
under Section 13 of the Plan shall apply to the Option.
8.Change in Control: In the event of a Change in Control of NBHC occurring after
the Date of Grant, the provisions set forth in Section 14 of the Plan shall
apply to the Option.
9.Tax Withholding: As a condition to exercising the Option, in whole or in part,
Participant will pay to NBHC, or, pursuant to Section 12(d) of the Plan, make
provisions satisfactory to NBHC for payment of, any federal, state or local tax
laws in respect of the exercise or the transfer of the Shares. Participant may
elect to have any withholding obligation satisfied by surrendering to NBHC a
portion of the Shares that are issued or transferred to Participant upon the
exercise of any Options (but only to the extent of the minimum withholding
required by law) and the Shares so surrendered by Participant shall be credited
against any such withholding obligation at the Fair Market Value of such Shares
on the date of such surrender (and the amount equal to the Fair Market Value of
such Shares shall be remitted to the appropriate tax authorities).
10.Forfeiture: Participant agrees that, notwithstanding any other provision of
any agreement to which he or she is subject with NBHC or NBH Bank, N.A.,
(collectively, the “Company”), and in addition to and not in contravention of
any clawback provision applicable to Participant:
(i)
If the Company is required to prepare an accounting restatement due to material
noncompliance of the Company as a result of Participant’s misconduct in
connection with any financial reporting requirement under the federal securities
laws, Participant shall reimburse the Company for all amounts received under
this Agreement from the Company during the 12 month period following the first
public issuance or filing with the Securities and Exchange Commission (whichever
first occurs) of the financial document embodying such financial reporting
requirement and profits realized from the exercise of Options or the sale of
securities of the Company during that 12 month period;










































3
Single – May 2013

--------------------------------------------------------------------------------

[nbh.jpg]

(ii)
If the Committee shall determine that Participant has engaged in a serious
breach of conduct, the Committee may terminate this Agreement, cancel all
Options and/or require Participant repay gain realized on the exercise of
Options; and

(iii)
If Participant is found guilty of misconduct by any judicial or administrative
authority in connection with any (A) formal investigation by the Securities and
Exchange Commission or (B) other federal or state regulatory investigation, the
Committee may terminate this Agreement, require Participant to forfeit Options
and/or may require the repayment of any gain realized on the exercise of any
Options without regard to the timing of the determination of misconduct in
relation to the timing of the exercise of the Option.

11.Miscellaneous:
a.Confidentiality of this Agreement. Participant agrees to keep confidential the
terms of this Agreement, unless and until such terms have been disclosed
publicly other than through a breach by Participant of this covenant. This
provision does not prohibit Participant from providing this information on a
confidential and privileged basis to Participant’s attorneys or accountants for
purposes of obtaining legal or tax advice or as otherwise required by law.
b.Waiver and Amendment. The Committee may waive any conditions or rights under,
or amend any terms of, this Agreement and the Option granted thereunder;
provided that any such waiver or amendment that would impair the rights of any
Participant or any holder or beneficiary of any Option theretofore granted shall
not to that extent be effective without the consent of Participant. No waiver of
any right hereunder by any party shall operate as a waiver of any other right,
or as a waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages. No waiver by any party of any
breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.
c.Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, facsimile, courier service
or personal delivery:
if to NBHC to:
National Bank Holdings Corporation
7800 East Orchard Road, Suite 300
Greenwood Village, CO 80111
Facsimile: (617) 303-1809
Attention: Mark W. Yonkman
if to Participant: at the address last on the records of NBHC.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five business days after
being deposited in the mail, postage prepaid, if mailed; and when receipt is
mechanically acknowledged, if by facsimile.













































4
Single – May 2013

--------------------------------------------------------------------------------

[nbh.jpg]

d.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
e.No Rights to Service. Nothing contained in this Agreement shall be construed
as giving Participant any right to be retained, in any position, as an employee,
consultant or director of NBHC or its Affiliates or shall interfere with or
restrict in any way the right of NBHC or its Affiliates, which is hereby
expressly reserved, to remove, terminate or discharge Participant at any time
for any reason whatsoever.
f.Beneficiary. Participant may file with NBHC a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, change or revoke such designation by filing a new designation with
NBHC. The last such designation received by NBHC shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by NBHC prior to Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by Participant, the beneficiary shall be deemed to be his
spouse or, if Participant is unmarried at the time of death, his estate.
g.Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of NBHC, its successors and assigns, and of Participant and the
beneficiaries, executors, administrators, heirs and successors of Participant.
h.Entire Agreement. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
with respect thereto.
i.Bound by the Plan. By signing this Agreement, Participant acknowledges that he
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.
j.Governing Law. This Agreement shall be construed and interpreted in accordance
with the internal laws of the State of Delaware without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.
k.Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction and
shall not constitute a part of this Agreement.
l.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.























































5
Single – May 2013

--------------------------------------------------------------------------------

[nbh.jpg]

12.Definitions and Administration
a.Termination for Cause.
In order to invoke a termination for Cause, NBHC must provide written notice to
Participant of the existence of such grounds within 30 days following NBHC’s
knowledge of the existence of such grounds, specifying in reasonable detail the
grounds constituting Cause, and, with respect to the grounds enumerated in the
definition of Cause in the Plan, Participant shall have 30 days following
receipt of such written notice during which he may remedy the ground if such
ground is reasonably subject to cure.
For purposes of this provision, no act or failure to act, on the part of
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by Participant in bad faith or without reasonable belief that
Participant’s action or omission was in the best interests of NBHC. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or upon the advice of counsel for NBHC shall be conclusively
presumed to be done, or omitted to be done, by Participant in good faith and in
the best interests of NBHC. The cessation of employment of Participant shall not
be deemed to be for Cause unless and until there shall have been delivered to
Participant a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the entire membership of the Board at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
Participant and Participant is given an opportunity, together with counsel, to
be heard before the Board), finding that, in the good faith opinion of the
Board, Participant is guilty of the conduct that constitutes Cause and
specifying the particulars thereof in detail.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
National Bank Holdings Corporation
 
National Bank Holdings Corporation
 
 
 
 
 
By:
Lisa R. Monteleone
 
By:
Mark W. Yonkman
Title:
Chief Human Resources Officer
 
Title:
General Counsel and Secretary
 
 
 
 
 
Participant:
 
 
 
 
 
 
 
 
 




6
Single – May 2013